Giegerich, J.
It is alleged in the affidavit upon which the present order for the examination of the judgment *157debtor in supplementary proceedings was obtained that since his last examination under a previous order he has come into the possession of personal property and cash amounting at least to $5,000. Under these circumstances the judgment creditor was clearly entitled to a new order for his debtor’s examination to the end that he might reach the newly-discovered property without first obtaining an order to vacate the former order. The proceedings under the old order, if not already closed or abandoned, and those under the new one may be consolidated: Riddle & Bullard Supp. Pro. (3d ed.) 484. These views are not at variance with those expressed by me in Matter of Schwarmecke v. Glenny, 54 Misc. Rep. 36, where the point under discussion does not appear to have been raised. The motion to vacate the order of May 8, 1911, for the judgment debtor’s examination is, therefore, denied, with ten dollars costs, and he is directed in continuance of such order to appear for examination at a time and place to be specified in the order to be entered hereon. Settle order on notice.
Motion denied.